In an action by a stockholder of a Delaware corporation against a New York corporation into which the Delaware corporation was merged, to be declared a stockholder of the New York corporation, to compel the issuance of stock in such corporation to him, and for other relief, the appeal is from so much of an order as granted a motion to strike certain paragraphs from the complaint and as directed appellant to serve an amended complaint making more definite and certain his position with respect to the validity of the merger. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.